Title: Feby. 11th. 1763.
From: Adams, John
To: 


       Probate of Mr. Edwards’s Will, Coram Governor and Council. John Edwards, one of the Heirs at Law of Samuel Edwards, appealed from the Decree of the Judge of Probate, 1st. because said Saml. at the Execution of said Writing and long after was not, nor for a long time before had been of a sound and disposing Mind and Memory, but was non Compos.
       Quaere. What is an Insanity, in Law? that disqualifies to make testament? and whether Saml. Edwards was so insane. Woods Inst. Page 336. Those who have not a sound, perfect and disposing Mem­ory, for it is not sufficient that the Testator hath a Memory. 6. Rep. 23. Lunaticks in their Lucid Intervals may.
       Dissertation on the word “perfect.” A perfect Memory exists not—i.e. a Memory retentive of every Idea that ever was in the Mind. Nor is the Man who has the strongest Memory always the fittest to make a Will. For the observation is very common that Men of the strongest Memories have not always the soundest Judgments. The Memory of Xerxes or of Caesar is not necessary to make a Will.
       2nd. of James.
       Our Case. I promise to pay A or order. I have paid A. and now I must pay the order too.
      